Order, entered on May 25, 1959, granting plaintiff temporary alimony in the sum of $600 per month and counsel fees in the sum of $1,500, unanimously modified, on the law and on the facts, by reducing the award of temporary alimony to $300 per month on the ground the award was excessive, and by deleting the award for counsel fees without prejudice to an application to the trial court therefor, and, as so modified, affirmed, without costs. In view of the adverse interests between the first wife of defendant and the present plaintiff, propriety requires the attorney for plaintiff-respondent to arrange for the substitution of another attorney in his place. Order, entered on May 18, 1959, denying defendant’s cross motion for summary judgment, unanimously affirmed, without costs. Appeal from order, entered on June 25, 1959, denying defendant’s motion to vacate the order for temporary alimony and counsel fees, dismissed as academic in view of our decisions in the companion appeals decided herewith, without costs. Concur — Valente, J. P., McNally, Eager, Steuer and Bergan, JJ.